Filed 2/25/16 P. v. Stowe CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT



THE PEOPLE,                                                          B263091

                   Plaintiff and Respondent,                         (Los Angeles County
                                                                     Super. Ct. No. BA428775)
         v.

KEVIN STOWE,

                   Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
Katherine Mader, Judge. Affirmed.

         David R. Geifinger, under appointment by the Court of Appeal, for Defendant and
Appellant.

         No appearance for Plaintiff and Respondent.


                                                 **********
       Defendant Kevin Stowe was charged by information with one count of second
degree robbery (Pen. Code, § 211), with prior strike, serious violent felony, and prison
term allegations (§§ 1170, 1170, subd. (h), 667.5, subd. (b), 667, subd. (a)(1), 1170.12).
Before trial, defendant’s counsel declared a doubt as to his competence. Defendant was
examined by a psychiatrist, and the court concluded that defendant was competent to
stand trial. Defendant voluntarily absented himself from trial.
       Defendant was convicted by jury of robbery, and a jury found his prior conviction
and prison term allegations to be true. The trial court denied defendant’s Romero1
motion to dismiss his strike conviction. Defendant was sentenced to the midterm of three
years for the robbery, which was doubled because of his strike prior, as well as a
consecutive five years for his serious felony prior conviction. Defendant was also
sentenced to two 1-year terms for his prison priors, which the trial court struck.
Defendant filed a timely notice of appeal.
       We appointed appellate counsel to represent defendant. Appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende) in which no issues were
raised. The brief included a declaration from counsel that he reviewed the record and
sent a letter to defendant explaining his evaluation of the record. Counsel further
declared that he advised defendant of his right, under Wende, to submit a supplemental
brief. Defendant did not file any supplemental brief with this court.
       The following evidence was adduced at trial: On August 27, 2014, Joselito Abo
was at a bus stop in downtown Los Angeles when defendant put his hand in Mr. Abo’s
pocket and tried to take cash and other possessions from Mr. Abo. Mr. Abo struggled to
retain his possessions. Defendant slammed him into a bus pole, and took the items from
Mr. Abo’s pocket. As defendant walked away, a man confronted defendant, and
defendant dropped some of Mr. Abo’s possessions. Mr. Abo called 911, defendant was
detained, and Mr. Abo identified defendant in a field show up.



1      People v. Superior Court (Romero) (1996) 13 Cal.4th 497 (Romero).


                                             2
       We have examined the entire record, consisting of two volumes of a clerk’s
transcript, the exhibits to counsel’s request to augment the record on appeal, and three
volumes of a reporter’s transcript, and are satisfied that appointed counsel fully complied
with his responsibilities and that no arguable appellate issues exist. (People v. Kelly
(2006) 40 Cal.4th 106; Wende, supra, 25 Cal.3d 436.)

                                      DISPOSITION
       The judgment is affirmed.


                                                  GRIMES, J.
       WE CONCUR:

                     BIGELOW, P. J.



                     RUBIN, J.




                                             3